Case 5:14-cv-00665-F Document 422-3 Filed 05/07/21 Page 1 of 3




         Exhibit 3
          Case 5:14-cv-00665-F Document 422-3 Filed 05/07/21 Page 2 of 3



                                                                  Page 119

1                   (D. BUFFINGTON, PharmD - 2/10/21)
2                     I still can do it, but I'm not configured
3              or have the facility to do it.
4       BY MR. KURSMAN:
5              Q      But if you had the facility to do it, you
6       would be able to do it?
7              A      Any pharmacologist could do it.
8              Q      Could any pharmacist do it?
9              A      Same thing.
10             Q      Then, in Ohio -- you testified in Ohio, as
11      well, right?
12             A      Yes.     I think in two or three cases.
13             Q      Do you remember testifying that you
14      believe there were pharmacists in the United States
15      that are able to compound pentobarbital for use in
16      lethal injections?
17             A      Correct.
18             Q      Do you still believe that?
19             A      I'm sure they're there.           I haven't found
20      them, though.
21             Q      Have you been looking?
22             A      No.     It's come up in discussion at
23      conferences.         But I haven't found anybody that is
24      interested in doing that service.
25             Q      Well, do you remember that you had

                                    Winter Reporting
     877-953-1414                  A Veritext Company              www.veritext.com
          Case 5:14-cv-00665-F Document 422-3 Filed 05/07/21 Page 3 of 3



                                                                  Page 120

1                    (D. BUFFINGTON, PharmD - 2/10/21)
2       previously testified that you did have discussions
3       with colleagues in conferences and they said they
4       would compound pentobarbital for departments of
5       corrections for executions?
6              A      I do.    Now, I also remember --
7                     MR. CLEVELAND:       Object to form.
8                     THE WITNESS:       Subsequent to that, I also
9              remember reaching out to them, finding, as I
10             stated, no one who actually is willing to do
11             it.
12      BY MR. KURSMAN:
13             Q      Who did you reach out to them -- did you
14      reach out to them on behalf of DOC?
15             A      No.
16             Q      You just reached out to them and asked?
17             A      Yes.
18             Q      And do you recall what they told you?
19             A      As I stated.
20             Q      Do you remember testifying that they told
21      you not unless there was privacy and that they were
22      contacted directly by DOC?
23             A      I --
24                    MR. CLEVELAND:       Object to form.
25                    MR. KURSMAN:       What's that?       I'm sorry?

                                    Winter Reporting
     877-953-1414                  A Veritext Company              www.veritext.com
